Citation Nr: 9901392	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-48 702	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
neurocytoma.

2.  Entitlement to service connection for a headache 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975. 

In September 1998, the Board of Veterans Appeals (Board) 
requested the opinion of an expert with the Veterans Health 
Administration (VHA) in response to the veteran's claim of 
service connection for residuals of a neurocytoma.  The Board 
received the opinion in November 1998.  In December 1998, the 
veterans representative, subsequent to a review of the 
opinion, indicated that he was not submitting any additional 
evidence or argument.


FINDINGS OF FACT

1.  It has not been shown that the veteran had a neurocytoma 
in service, that he had a neurocytoma within one year of 
active duty, or that the residuals of the neurocytoma are 
otherwise related to active service, including the service-
connected cervical and thoracic spine disorder.

2.  It has not been shown that any current headache disorder 
is related to active service, including the service-connected 
cervical and thoracic spine disorder.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a neurocytoma is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).

2.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim that is plausible.  In other words, a well-grounded 
claim is meritorious on its own or capable of substantiation.  
If the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his  claims are well 
grounded, the Board finds that his claims for service 
connection for residuals of a neurocytoma and a headache 
disorder are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  King v. Brown, 
5 Vet. App. 19 (1993).  The Board also finds that all 
relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.

I.  Factual Background

Service medical records reveal that on entrance examination 
the veteran indicated that he had not had strong or frequent 
headaches or a head injury.  It was reported that the veteran 
had been hospitalized for observation due to a car accident.  
The neurological evaluation was normal.  In September 1973, 
the veteran complained of a sore throat and mild headaches.  
A physical examination revealed a red throat, and a headache 
disorder was not diagnosed.  In October 1973, the veteran had 
a fracture of the spinous processes of the cervical and 
thoracic spines.  There were no complaints or treatment of a 
neurocytoma during active service.  On separation 
examination, the veteran reported that, for the past two 
months, he had had occasional episodes of severe headaches.  
It was noted that the veteran had had a head injury from a 
car accident in 1966, but that there were no sequela.  
Neither a neurocytoma nor a headache disorder was diagnosed.

On VA examinations in March 1976, March 1981, and December 
1981, there were no complaints of headaches and a headache 
disorder was not diagnosed.  

In May 1989, the veteran complained of headaches.  He 
indicated that his headaches had started a year ago.  He was 
hospitalized, and he underwent a left frontal craniotomy for 
an alleged oligodendroglioma.  

In June 1991, it was noted that the veteran had intermittent 
headaches for the past two years.  During that month, he 
underwent a right temporal craniotomy and a right temporal 
biopsy.  In July 1991, the veteran had progressive headaches.  
In September 1991, the veteran was hospitalized for radiation 
necrosis and he underwent a right temporal craniotomy.  It 
was noted that he had persistent headaches.  

In a July 1992 statement, a doctor, who was the chief of 
neurosurgery at a VA medical center and had treated the 
veteran for the past 3 years for his brain tumor, noted that 
the veterans tumor, which was originally thought to be an 
oligodendroglioma, was actually a neurocytoma.  The physician 
reported that the veteran began experiencing frequent 
headaches in 1991 and that, after the craniotomy in September 
1991, he continued to have some headaches.  The doctor noted 
that in early 1992 the veteran had difficulty with speech and 
right hand apraxia and that now he was neurologically 
devastated.  In particular, he was aphasic and needed full 
support for the activities of daily living.  The physician 
indicated that his current condition was the result of the 
radiation necrosis because there was no evidence of a tumor 
recurrence of the neurocytoma.  

In that same statement, the veterans treating physician 
opined that the veteran had no serious neurological residuals 
from the fracture in service of the spinous processes in the 
cervical and thoracic spines.  Nevertheless, the physician 
noted that the veteran had complained of headaches on 
separation examination.  The doctor indicated that an 
intraventricular neurocytoma is a slow growing tumor that 
could easily have been present in the fifteen-year period 
between 1974 and 1989.  In particular, the doctor noted that 
intraventricular tumors are notorious for not causing any 
gross neurological deficits but, at the same time, causing 
intermittent severe headaches and related spinal fluid 
blockage.  The physician, however, opined that it was 
impossible to say whether the veterans tumor was the cause 
of his headaches in 1974 because, at that time, no further 
investigation of his headaches was performed.

In an October 1992 statement, the veterans spouse indicated 
that she had known the veteran for the past 19 years and that 
he had constantly complained of headaches ever since she had 
met him.  

In November 1998, a VHA doctor, who was the chief of 
neurology service at a VA medical center, prepared a 
statement, which was received by the Board later that month.  
The VHA physician noted that, in the July 1992 statement, the 
veterans treating doctor said that the veterans tumor could 
have been present during the fifteen-year period between 1974 
and 1989.  The specialist concluded that, based on the 
medical evidence, the treating physicians contention was 
purely conjectural.  Specifically, the VHA doctor noted that, 
except for December 1974, the veteran had not reported having 
any headaches and that there was nothing in the record to 
support any intermittent symptomatology. 

Also, the specialist opined that it was far more likely than 
not that the neurocytoma emerged after January 10, 1975, and 
that there was no reason to think that the tumor was present 
during the one-year period after January 10, 1975.  The VHA 
doctor also noted that slow growing astrocytomas may exist 
for varying degrees of time before presenting symptoms and 
that no generalization is possible because of the many 
possible locations within the central nervous system from 
which they can arise.  The VHA physician also noted that the 
significance of the veteran complaining of headaches at 
service separation and not subsequently for almost 15 years 
is not known, but that it is not related to the subsequent 
neurocytoma.   



II.  Entitlement to Service Connection for Residuals of a 
Neurocytoma

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease in the line of duty.  38 U.S.C.A. § 1110.  
Service connection may be granted for tumor of the brain, 
spinal cord, or peripheral nerves when it is manifested to a 
degree of 10 percent disabling within one year following a 
veterans release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For this claim, it has not been shown that the veteran had a 
neurocytoma in service or within one year of service or that 
the residuals of the neurocytoma are otherwise related to 
active service.  Although the veteran complained of headaches 
on separation examination, a tumor was not diagnosed.  With 
regard to the contention of the veterans treating physician 
that the veterans tumor may have been present during the 
fifteen-year period between 1974 and 1989, the treating 
doctor also noted that it was impossible to say whether the 
veterans tumor was the cause of his headaches in 1974 
because, at the time, no further investigation was performed.  
Also, the VHA physician opined that it was far more likely 
than not that the neurocytoma emerged after January 10, 1975, 
and that there was no reason to think that the tumor was 
present during the one-year period after January 10, 1975.  
The VHA doctor also concluded that the veterans complaints 
of headaches on separation examination were not related to 
the subsequent neurocytoma.  The VHA doctors opinion is 
supported by evidence that, after his separation examination, 
the veteran did not complain again of headaches to a 
physician until May 1989.   Although the veterans spouse 
indicated in October 1992 that the veteran had had complaints 
of headaches for the past 19 years, the Board notes that the 
veteran himself reported in May 1989 that he had only had 
headaches for the past year.  Based on the medical evidence, 
including the lack of treatment and contemporaneous 
complaints of headaches from 1975 to late 1980s, the VHA 
physicians opinion is more persuasive than the opinion of 
the veterans treating physician with regard to the etiology 
of the veterans tumor.

With regard to the contention of the veterans spouse that 
his current disorder may be related to service-connected 
cervical and thoracic spine disorder, that assertion is not 
competent evidence.  See Espiritu, 2 Vet. App. at 494-95.  In 
fact, the veterans treating physician in his July 1992 
statement noted that the veteran did not have any serious 
neurological residuals from his fracture in service.  In sum, 
the preponderance of the evidence is against a finding that 
the residuals of the neurocytoma are related to active 
service.  Therefore, service connection for residuals of a 
neurocytoma, both on a direct basis and as secondary to the 
service-connected cervical and thoracic spine disorder, is 
not warranted.

III.  Entitlement to Service Connection for a Headache 
Disorder

With regard to this claim, it has not been shown that any 
current headache disorder is related to active service.  
True, the veteran complained about headaches on separation 
examination and the veterans treating physician suggested 
that the veteran had a headache disorder that was related to 
service.  Also, the veterans spouse indicated in October 
1992 that the veteran had complained of headaches for the 
past 19 years.  Nevertheless, the medical evidence reveals 
that from 1975 to May 1989 the veteran did not complain to a 
doctor about any headaches and that in May 1989 he reported 
that his headaches began a year ago.  The VHA physician 
indicated that the significance of the veteran complaining of 
headaches on separation examination was simply not known.  
Based on the medical evidence, including the lack of 
treatment and contemporaneous complaints of a headache 
disorder from 1975 to late 1980s, the VHA physicians 
opinion is more persuasive than any intimation by the 
veterans treating physician regarding the etiology of any 
current headache disorder.  Also, the contentions of the 
veterans spouse and his representative that a current 
headache disorder may be related to the service-connected 
cervical and thoracic spine disorder are not competent 
evidence.  See Espiritu, 2 Vet. App. at 494-95.  As 
previously noted, the veterans treating physician in his 
July 1992 statement noted that the veteran did not have any 
serious neurological residuals from his fracture in service.  
In short, the preponderance of the evidence is against a 
finding that any current headache disorder is related to 
active service.  Therefore, service connection for a headache 
disorder, both on a direct basis and as secondary to the 
service-connected cervical and thoracic spine disorder, is 
not warranted.


ORDER

Service connection for residuals of a neurocytoma, both on a 
direct basis and as secondary to the service-connected 
cervical and thoracic spine disorder, is denied.

Service connection for a headache disorder, both on a direct 
basis and as secondary to the service-connected cervical and 
thoracic spine disorder, is denied.






		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
